March 13, 1926. The opinion of the Court was delivered by
This is an appeal from an order made by his Honor, Judge Bonham, refusing a motion made by defendant to strike out certain portions of the complaint and to make the complaint more definite and certain in some particulars. His Honor disposed of the motion as follows:
"After argument I am of the opinion that the motion should be refused and it is so ordered."
Notice of additional grounds for sustaining the ruling below was given, and this Court is asked to sustain the order appealed from because it appears from the case that this Court is without jurisdiction to entertain the appeal at this time, in that the appeal is before final judgment, and is from an order made by the Circuit Court within its discretionary power, refusing motions to strike out portions of a complaint, and to require it made more definite and certain, which order does not involve the merits and is not appealable.
"An order refusing a motion to strike out portions of pleadings as being irrelevant and redundant, it has been *Page 149 
repeatedly held by this Court, is not appealable before final judgment." Friendship Baptist Church v. Hill, 112 S.E., 826; 120 S.C. 145.
"An order refusing to require the plaintiff to make the complaint more definite and certain, it not appealable before final judgment unless it involves the merits of the case."Pendleton v. Railway, Gas  Electric Co. (S.C.),128 S.E., 711.
The defendant can attain the end sought by an examination of its adversary before trial, as is clearly pointed out in the case of White v. Bankers' National Life Insurance Co.
(S.C.), 132 S.E., 171 (filed March 5, 1926).
The exceptions, therefore, are overruled, and the order appealed from is affirmed.
MESSRS. JUSTICES WATTS, COTHRAN, BLEASE, and STABLER concur.